Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Todescato et al. US 2019/0188433 (hereinafter “Todescato”, cited in the IDS) in view of Todeschini US 2018/0373327.
Regarding claim 1, Todescato discloses a method (see figure 11)

    PNG
    media_image1.png
    766
    516
    media_image1.png
    Greyscale

, comprising: receiving, by a device, an image stream that depicts an environment (see step 1104 of figure 11, paragraph 0086, as well figure 1 image sensor 114 and environment 116)

    PNG
    media_image2.png
    697
    409
    media_image2.png
    Greyscale








    PNG
    media_image3.png
    239
    413
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    640
    787
    media_image4.png
    Greyscale


; monitoring, by the device (104 image sensor, 108 control system of figure 1) and using an image processing model, the image stream to detect a set of gestures in the environment (1106 of figure 11, paragraph 0086)

    PNG
    media_image5.png
    323
    412
    media_image5.png
    Greyscale


; determining, by the device and using the image processing model, that a first section of the image stream depicts a first gesture of the set of gestures (see above copied paragraph 0087, note that there may be one or more gestures); determining, by the device and using the image processing model, that the first gesture is associated with indicating a barcode region of the image stream (see paragraph 0090)

    PNG
    media_image6.png
    302
    410
    media_image6.png
    Greyscale
; analyzing, by the device and using the image processing model, the barcode region of the image stream to identify a barcode (see above paragraph 0090, the occurrence of the gesture detected at 1106 may provide location information regarding a region of interest 120 that includes the machine-readable symbol); determining, by the device and using the image processing model, that a second section of the image stream depicts a second gesture of the set of gestures 

    PNG
    media_image7.png
    346
    405
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    426
    418
    media_image8.png
    Greyscale
; decoding, by the device, the barcode 

    PNG
    media_image9.png
    251
    412
    media_image9.png
    Greyscale


; and performing, by the device, an action associated with an object that is associated with the barcode (see above cited paragraph 0058, based on a decoded object information can be requested regarding the object).
The main difference between Todescato and the claimed invention is that Todescato appears to begin decoding of the barcode automatically when it is located by the gesture, thus does not explicitly disclose the extra (seemingly redundant) step of using a separate gesture to begin to decode the barcode. This makes sense as the purpose of a barcode is to carry coded information which can be decoded, thus Todescato proceeds immediately upon finding the barcode to decode it. However, Todescato does explicitly imply in paragraph 0058 that other gestures can be recognized for other purposes as well.
Todeschini discloses an augmented reality headset that allows for detecting of barcodes and then determining a gesture of the user in order to simulate a mouse click which then allows for decoding the barcode (see the abstract and figure 4 steps 412 and 414). 

    PNG
    media_image10.png
    218
    407
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    1102
    627
    media_image11.png
    Greyscale


Todescato and Todeschini are analogous art because they are from the same field of endeavor using headsets to detect and decode barcodes. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a separate gesture as implied by Todescato in paragraph 0058 to acknowledge that the user would like to decode the barcode such as is taught by Todeschini. The motivation would be that the user would thus be able to confirm the located barcode is the barcode of interest by clicking on it to be decoded. 
Regarding claim 2, Todescato discloses wherein analyzing the barcode region comprises: identifying a position of a user member that performed of the first gesture (see paragraph 054 copied above); determining that the barcode region corresponds to an area of the environment that is depicted within a threshold distance [i.e. closer to the user] of the position of the user member; and identifying the barcode within the barcode region based on the barcode being depicted within the threshold distance (see paragraph 0054)

    PNG
    media_image12.png
    320
    401
    media_image12.png
    Greyscale
 
	Regarding claim 3, Todescato discloses wherein the barcode is identified based on the image processing model being configured to: identify that the image stream depicts the barcode based on planar configurations of other barcodes that are associated with the barcode; and process the barcode region based on determining that the barcode is depicted in association with one of the planar configurations (see paragraph 0051)

    PNG
    media_image13.png
    372
    414
    media_image13.png
    Greyscale

	Regarding claim 4, Todescato discloses wherein the second gesture is associated with a gesture movement that corresponds to a user transitioning a user member from a gesture position of the first gesture to a gesture position of the second gesture (see above copied paragraph 0058, different gestures in different areas can carry different functions).
	Regarding claim 5, although not explicitly disclosed by Todescato or Todeschini that a laser scanner is used to scan the barcode, it is very well known to use a laser scanner for a barcode scanner to which the Examiner declares official notice. The motivation of using a laser scanner would be that it works well with bar code technology. 
	Regarding claim 6, Todescato discloses wherein decoding the barcode comprises: processing, using the image processing model, the barcode region to extract an image of the barcode from the image stream; formatting, using a barcode scanning model, the image for decoding to form a formatted image; and decoding, using the barcode scanning model, the barcode based on the formatted image (see 1110 of figure 11 and paragraph 0091).
	Regarding claim 7, Todescato discloses providing status information associated with the object relative to the environment, providing location information associated with the object relative to the environment, providing transaction information associated with the object relative to the environment, and providing user information associated with a user processing the object (see paragraph 0058 copied above).
	Claims 8- 9 are similarly analyzed to claims 1-2.
	Regarding claim 10, Todescato discloses identifying that the image stream depicts the barcode based on a format of the barcode (see paragraph 0040); 

    PNG
    media_image14.png
    400
    409
    media_image14.png
    Greyscale

and process the barcode region based on the format of the barcode to verify that the barcode region depicts the barcode, wherein the barcode is decoded based on the barcode region being processed to verify that the barcode region depicts the barcode (see paragraph 0091 copied above).
	Regarding claim 11, Todescato discloses wherein the image processing model is configured to: detect the set of gestures in a foreground of the image stream, and identify the barcode in a background of the image stream (see figure 4 which shows the finger of the user being closer to the AR device than the symbol 102, therefore the finger performing the gesture is in the foreground and the symbol 102 is in the background).

    PNG
    media_image15.png
    478
    677
    media_image15.png
    Greyscale

	Regarding claim 13, Todescato discloses process, using the image processing model, the barcode region to extract an image of the barcode from the image stream; and decode, using a barcode scanning model, the barcode based on the image of the barcode (see paragraph 0091).
	Claim 14 is similarly analyzed to claim 7.
	Claim 15 is similarly analyzed to claim 1. 
	Regarding claim 16, the gesture region is determined based on the images depicting a user member of the user in a foreground of the image stream (see figure 4).
	Claim 17 is similarly analyzed to claim 11. 
	Regarding claim 18, wherein the gesture region and the barcode region correspond to three-dimensional zones of the image stream (see figure 4), and wherein the format of the barcode corresponds to a two-dimensional depiction of the barcode within the barcode region (see paragraph 0040).
	Regarding claim 19, Todescato discloses decode the barcode using a barcode scanning model that utilizes an image processing technique to decode the barcode using an image from the image stream (see paragraph 0091).
	Claim  20 is similarly analyzed to claim 7. 




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Todescato in view of Todeschini and further in view of Xu et al. US 
2019/0220640 (hereinafter “Xu”).
	Regarding claim 12, as discussed above Todescato and Todeschini disclose the limitations of claim 8.
	Todescato nor Todeschini do not explicitly disclose augmenting a barcode identifier in association with the barcode via a display of a user interface that is associated with the environment. 
	Xu discloses detecting a 2d barcode and specifically discloses obtaining an enlarged image of the 2d barcode which is displayed to the user before performing 2d bar code recognition (see steps 206-209 of figure 2-1)

    PNG
    media_image16.png
    355
    588
    media_image16.png
    Greyscale
.
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Todescato, Todeschini and Xu to enlarge the barcode to the user display before performing recognition. The motivation would be to improve the recognition results using an enhanced image. 
Contact Information














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669